                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FPP SANDBOX, LLC,, A Delaware
Limited Liability Company;
                                                             8:18CV106
                 Plaintiff,

     vs.                                                       ORDER

THE REDSTONE COMMUNICATIONS
GROUP, INC.,, A Nebraska
Corporation;

                 Defendant.


      As requested in the parties’ motion, (Filing No. 48), which is hereby
granted,

      1)   The deadline for completing written discovery under Rules 33, 34, and 36
           of the Federal Rules of Civil Procedure is May 31, 2019. Motions to
           compel discovery under Rules 33, 34, and 36 must be filed by June 14,
           2019
           Note: A motion to compel, to quash, or for a disputed protective order
           shall not be filed without first contacting the chambers of the undersigned
           magistrate judge to set a conference for discussing the parties’ dispute.

      2)   The deposition deadline is July 1, 2019.

      3)   The deadline for filing motions to dismiss and motions for summary
           judgment is August 1, 2019. The parties are advised, however, that the
           trial and pretrial conference may be continued on the court’s own motion if
           dispositive motions are filed after July 1, 2019.

      4)   The deadline for filing motions to exclude testimony on Daubert and
           related grounds is August 9, 2019.

      5)   Motions in limine shall be filed seven days before the pretrial conference.
           It is not the normal practice to hold hearings on motions in limine or to rule
           on them prior to the first day of trial. Counsel should plan accordingly.

      6)   All requests for changes of deadlines or settings established herein shall
           be directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of
      the motion, which require that additional time be allowed.


May 3, 2019

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge




                                   2
